DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 7-13 and 18-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7-13,18-21 of copending Application No. 16/829,413 (Ayazi et al.). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 7-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,467,349 (Andersson et al.) in view of U.S. Patent 5,945,599 (Fujiyoshi et al.).
With regards to claim 7, Andersson et al. discloses an angular velocity sensor comprising, as illustrated in Figures 1-8, an inertial measurement apparatus 1; a resonant mass 5 defining a plurality of rectangular sections 6,7 interconnected by a plurality of mechanically rectangular cross-sectional shape deformable beams 2 (e.g. left beam and right beam); an anchor 3,4 coupling the resonant mass 5 to a substrate (e.g. chassis of a motor vehicle - column 7, lines 48-53).  (See, column 6, line 64 to column 15, line 47).
The only difference between the prior art and the claimed invention is the deformable beams has a trapezoidal cross-sectional shape along a length portion thereof with a first face at a first angle.
Fujiyoshi et al. discloses an angular velocity sensor comprising, as illustrated in Figures 1A-33F (namely Figures 1A-1C), an inertial measurement apparatus 150; a resonant mass 152; a plurality of deformable beams 151, connected to the resonant mass, have a trapezoidal cross-sectional shape along a length portion thereof with a first face at a first angle (column 2, lines 11-27).  (See, column 1, line 18 to column 3, line 13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the deformable beams has a trapezoidal cross-sectional shape along a length portion thereof with a first face at a first angle as suggested by Fujiyoshi et al. to the system of Andersson et al. to provide support to the resonant mass in such a manner as to freely move to 
With regards to claim 8, the references, Andersson et al. and Fujiyoshi et al., further disclose the at least one deformable beam is formed by anisotropic wet etching of single crystal silicon.  (See, column 13, lines 30-62 of Andersson et al.; column 27, lines 14-46 of Fujiyoshi et al.).
With regards to claim 9, Fujiyoshi et al. does not explicitly specify such parameter (the at least one deformable beam comprises has an isosceles trapezoid cross-section shape along the length portion thereof) as in the claim.  However, to have set such structural characteristics and dimensions as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 10, Andersson et al. further discloses a plurality of electrodes 15,16,18,19,23,24 disposed adjacent the resonant mass 5 and separated therefrom by a capacitive transduction gap such that at least one electrode is disposed along a slanted surface of the resonant mass.  (See, column 7, lines 43-47; column 8, line 12 to column 9, line 30; as observed in Figures 1-2).
With regards to claim 11, Andersson et al. further discloses a plurality of anchors 3,4 such that each anchor of the plurality of anchors coupling a respective one of the plurality of rectangular sections 6,7 of the resonant mass 5 to the substrate.  (See, as observed in Figures 1-2). 
	With regards to claim 12-13 and 18-21, the claims are directed to an article of manufacture and are commensurate in scope with the above apparatus claims 7-11 and are rejected for the same reasons as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to inertial measurement systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 









/HELEN C KWOK/Primary Examiner, Art Unit 2861